- Ww NY

ou Se NDR WN

10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-00159-MMD-CBC Document 39 Filed 05/08/19 Page 1cf3

Z

 

 

 

 

 

 

 

 

AARON D. FORD FILED .
Attorney General — ENTER —— RECEIVED
ROBERT W. DELONG, Bar No. 10022 —— ENTERED ___ SERVED ON |
Deputy Attorney General COUNSEL/PATIES OF RECORD |
State of Nevada j
Bureau of Litigation
Public Safety Division MAY 13 2019
100 N. carson Street

Carson City, NV 89701-4717 CLERK US DISTRI

Tel: (775) 684-1120 DISTRICT OF NEVA er

E-mail: rdelong@ag.nv.gov BY. DEPUTY

Attorneys for Defendant Romeo Aranas

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ORDdDER-
KEVIN ROHN GILL,
Case No. 3:17-cv-00159-MMD-CBC
Plaintiff,
MOTION TO EXTEND THE DEADLINE TO
VS. FILE MOTIONS FOR SUMMARY
JUDGMENT
ROMEO ARANAS, et al., (First Request)
Defendants.

 

 

 

Defendant Dr. Romeo Aranas,' by and through counsel, Aaron D. Ford, Nevada Attorney
General, and Robert W. DeLong, Deputy Attorney General, hereby move to extend the deadline to file
dispositive motions in this matter because Plaintiff was recently permitted to file an amended complaint
(ECF No. 37), which resulted in the inclusion of Dr. Walls as a new defendant.

This is an inmate civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff Kevin Gill
(Plaintiff) is an inmate in the custody of the Nevada Department of Corrections (NIDOC). Federal Rule

of Civil Procedure 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court
may, for good cause, extend the time: (A) with or without motion or
notice if the court acts, or if a request is made, before the original time
or its extension expires; or (B) on motion made after the time has
expired if the party failed to act because of excusable neglect.

The proper procedure, when additional time for any purpose is needed, is to present a request

for extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D.

 

' Defendants Gedney, Mar, Long, Perry, and Brockway were dismissed without prejudice by
this Court on May 2, 2019. (ECF No. 36 at 6.)
1

 
oO fo NH DH OH Pe YD N=

Ny NH NHN NY NH NHN NY NN NO [| FF | FS FOO Cell rll rhc hE
on BAD ON FF WY NY |= OF Oo OO HN DH HH Fe WY NY —- OS

 

 

 

Case 3:17-cv-00159-MMD-CBC Document 39 Filed 05/08/19 Page 2 of 3

282 (W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
showing of good cause if timely made under subdivision (b)(1) of the Rule. Creedon v. Taubman, 8
F.R.D. 268 (N.D. Ohio 1947). The present deadline to file motions for summary judgment is today,
May 8, 2019. (ECF No. 27 at 3.)

Defendant seeks an enlargement of time to file dispositive motions in this matter because
Defendant Dr. Walls was recently added to the case and has not yet been served. Plaintiff moved to file
an amended complaint in this matter on January 16, 2019. (ECF No. 29.) United States Magistrate
Judge Carla B. Carry entered a Report and Recommendation (“R&R”) (ECF No. 33) permitting
Plaintiff to file a second amended complaint and adding Dr. Walls as a defendent. The R&R was
accepted in full by the Court on May 2, 2019. (ECF No. 36.) The Court then entered a Minute Order on
May 7, 2019 (ECF No. 38), directing the Attorney General’s Office to file a notice of acceptance of
service, and to file an answer to the second amended complaint within 60 days from the date of the
Minute Order.

Because it is not clear at this time if Dr. Walls will even be served in this matter, Defendant
respectfully requests that the deadline to file motions for summary judgment in this matter be extended
for 45 days from the date that an answer is filed to the second amended complaint. This request is made
to allow all served defendants to file a joint motion for summary judgment.

Good cause exists to extend the time to file this motion. This request is made in good faith and
not for the purpose of delay. Defendant respectfully submits that none of the parties will be prejudiced
by the extension of time sought.

DATED this 8th day of May, 2019.

AARON D. FORD
Attorney General

By: (464 O. Aye >

ROBERT W. DELONG

Deputy Attorney General
Bureau of Litigation
IS SO ORDERED Public Safety Division
pe Attorneys for Defendant

 

WS MAGISTRADE JUDGE
paren: (/3/20(F7__

 
